  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 1 of 11 PageID #: 1




Mark J. Fonte
Louis M. Gelormino
F&G Legal Group
2550 Victory Blvd.
Staten Island, New York 10314
Telephone:     (917) 968-1619
mfontelaw@yahoo.com
louiegels@hotmail.com
Attorneys for Plaintiff and the Class


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


RACHEL MANISCALCO, individually, and
for all others similarly situated,                        Case No.: _________________

                              Plaintiff,
                                                          CLASS ACTION COMPLAINT
               -against–
                                                          JURY TRIAL DEMANDED

THE NEW YORK CITY DEPARTMENT OF
EDUCATION, MEISHA PORTER,
SCHOOLS CHANCELLOR OF THE NEW
YORK CITY DEPARTMENT OF
EDUCATION, IN HER OFFICIAL
CAPACITY, THE CITY OF NEW YORK,
BILL de BLASIO, MAYOR OF NEW YORK
CITY, IN HIS OFFICIAL CAPACITY,
DEPARTMENT OF HEALTH AND
MENTAL HYGIENE, and DAVE A.
CHOKSHI, COMMISSIONER OF THE
DEPARTMENT OF HEALTH AND
MENTAL HYGIENE, IN HIS OFFICIAL
CAPACITY

                              Defendants.



       Plaintiff Rachel Maniscalco (“Plaintiff” or “Maniscalo”), on behalf of herself and a class

of similarly situated individuals, by her attorneys, F&G Legal Group, for her Complaint against
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 2 of 11 PageID #: 2




the New York City Department of Education (the “DOE”), Meisha Porter, in her official capacity

as Schools Chancellor of the New York City Department of Education, the City of New York (the

“City”), Bill de Blasio, Mayor of New York City, in his official capacity as Mayor of New York

City (“de Blasio”), Department of Health and Mental Hygiene (the “DOHMH”), and Dave A.

Chokshi, Commissioner of the DOHMH, in his official capacity (“Chokshi”) (collectively, the

“Defendants”), respectfully alleges as follows.

                               PRELIMINARY STATEMENT

         1.    Plaintiff and members of the Class are New York City Public School Teachers who

are at risk of losing their livelihoods, their health insurance, and their ability to pursue their

profession under a New York City Executive Order announced on August 23, 2021 (the “August

23 Order”).

         2.    The August 23 Order requires Plaintiff and the Class to submit proof of at least one

dose of vaccination for the Covid-19 virus by September 27, 2021. Unlike the vaccine mandate

for federal workers announced on September 9, 2021, the August 23 Order includes no provision

for DOE workers to opt-out of the mandate through testing.

         3.    All can agree that safety in New York City’s public schools, where almost a million

students are educated, and many tens of thousands of teachers and employees work, is essential.

Neither Plaintiff nor members of the Class oppose any legitimate steps to make their own

workplace, and the place where they educate their students, a safer place to work and in which to

learn.

         4.    But pursuant to the August 23 Order, any teachers who do not comply stand to lose

their health benefits, their jobs, or their seniority (which consequence or consequences of the

August 23 Order that Defendants shall impose on Plaintiff and the Class shifts from day to day).


                                                  2
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 3 of 11 PageID #: 3




      5.       Such an ongoing, draconian punishment shocks the conscience, violates

constitutional rights, and not only should not be permitted, but must be restrained immediately to

prevent irreparable harm.

      6.       Alarmingly, the August 23 Order violates the Due Process Clause of the United

States Constitution, which provides no State can “deprive any person of life, liberty, or property,

without due process of law.” U.S. Const. Amend. XIV.

      7.       The substantive component of the Due Process Clause limits what the government

may do in both its legislative and its executive capacities. Cnty. of Sacramento v. Lewis, 523 U.S.

833, 846 (1988). Specifically, substantive due process protection prohibits government from

taking action that “shocks the conscience” or “interferes with rights implicit in the concept of

ordered liberty.” United States v. Salerno, 481 U.S. 739, 746 (1987).

      8.       Liberty “denotes not merely freedom from bodily restraint but also the right of the

individual to contract, to engage in any of the common occupations of life.” Board of Regents of

State Colleges v. Roth, 408 U.S. 564, 572 (1972). The right to pursue a profession—particularly

one as important to the public good and as revered in civil society as teaching children in public

schools—is a liberty interest for which one enjoys substantive due process protection.

      9.       The August 23 Order shocks the conscience and interferes with Plaintiff’s and

members of the putative Class’s deeply rooted liberty interests, including the right to work as

teachers, their chosen profession.

      10.      If Defendants enforce the August 23 Order, Plaintiff and members of the putative

Class may lose their income, their seniority, and/or their health benefits. Termination of teachers

at the beginning of the school year, with mere weeks of warning, will result in Plaintiff and Class

members’ being irreparably harmed.


                                                3
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 4 of 11 PageID #: 4




      11.      While the goal of providing safe schools is a valid one, the DOE’s history in the

last year, as well as that of Catholic schools in New York City and throughout the United States,

shows that with proper safety procedures, in particular the use of masks, it is possible to maintain

a safe environment without vaccines.

      12.      Indeed, schools in the Brooklyn Diocese (covering Brooklyn and Queens) and the

Archdiocese of New York (which includes Staten Island, Manhattan, and the Bronx) were open,

in person, full time or virtually full time, all of the last year school year without any reported so-

called super spreader events or even reports of high infection rates.

      13.      While it may be a hardship for Defendants to require other safety procedures like

masks, the benefit to the public is great, and such hardship is far outweighed by that suffered by

Plaintiff and the Class, who stand to lose their livelihood.

      14.      The public needs to have any qualified teachers who are available to teach in the

public schools—as those teachers very often were in the last year when there was no vaccine and

transmission rates were much higher than they are now. With alternative proper safety procedures,

transmission rates can be kept low while all teachers can fulfill their profession and teach students,

advancing the public interest.

                                 JURISDICTION AND VENUE

      15.      Pursuant to 42 U.S.C. § 1983, this Court has jurisdiction to enforce the provisions

of the U.S. Constitution.

      16.      This Court has subject matter jurisdiction over the claims asserted by Plaintiff under

28 U.S.C. § 1331 as this action involves claims based on Fourteenth Amendment of the U.S.

Constitution and seeks to prevent Defendants from interfering with federal rights secured by the

U.S. Constitution.


                                                  4
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 5 of 11 PageID #: 5




      17.      Pursuant to 28 U.S.C. § 1343(a)(3) and (4), this Court has subject matter

jurisdiction over the claims asserted by Plaintiff as this action is brought to redress deprivations

under color of State law, statute, executive order, ordinance, regulation, custom or usage of rights,

privileges, and immunities secured by the U.S. Constitution.

                                         THE PARTIES

                                              Plaintiff

      18.      Plaintiff Maniscalco is a public-school teacher in Staten Island, New York. During

all times relevant and material to this case, Plaintiff was employed by Defendants City and DOE.

                                            Defendants

      19.      Defendant DOE is a corporate body, created by Article 52 of the New York State

Education Law, that manages and controls the educational affairs of New York City public

schools. DOE is the “local educational agency” as defined by 14 U.S.C. § 1401(19) and 34 C.F.R.

§ 300.28 responsible for providing public education.

      20.      Defendant Porter is and was Schools Chancellor of the DOE and is and was acting

under color of the DOE and in her official capacity, at all times relevant to the allegations made

by Plaintiff herein.

      21.      Defendant City is a municipal corporation within the State of New York.

      22.      Defendant de Blasio is and was Mayor of the City of New York and is and was

acting under color of City law and in his official capacity, at all times relevant to the allegations

made by Plaintiff herein.

      23.      Defendant DOHMH is responsible for public health in New York City.

      24.      Defendant Chokshi is and was Commissioner and is and was acting under color of

the DOHMH and in his official capacity, at all times relevant to the allegations made by Plaintiff

herein.
                                                 5
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 6 of 11 PageID #: 6




                                 FACTUAL ALLEGATIONS

               The City Announces a Vaccine Mandate for all Municipal Workers

      25.      On July 26, 2021, de Blasio announced that the City would require all municipal

workers—including teachers and custodians employed by the DOE, cops, and firefighters—to

receive one dose of the Covid-19 vaccination by the time schools reopen in mid-September (the

“July 26 Order”).

      26.      The July 26 Order allows municipal workers to opt out of the vaccine mandate if

they are tested weekly for Covid-19. The City announced that the July 26 Order goes into effect

on September 13, 2021, the same day the City’s public schools re-open for the year.

               The City Ignores the CDC’s Guidelines and Targets DOE Workers

      27.      Less than one month later, however, on August 23, 2021, de Blasio, in consultation

with all of the other Defendants, announced that DOE employees would no longer be able to opt

out of the vaccine mandate through weekly Covid-19 tests.

      28.      Instead, the City’s August 23 Order requires all DOE employees—which includes

148,000 school-based staff and central staff, as well as DOE contractors who work in school-based

settings—to provide proof of first dose of vaccination by September 27, 2021.

      29.      The August 23 Order is supported by the DOE’s Schools Chancellor Porter, who is

responsible for implementing the August 23 Order across the DOE, and the DOHMH’s Chokshi,

who helped craft the August 23 Order.

      30.      Alarmingly, the August 23 Order does not include medical or religious exceptions

to the vaccine mandate, even though the Centers for Disease Control and Prevention has warned

that no one with a serious allergic reaction to components in the Covid-19 vaccines should take

the vaccine.


                                               6
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 7 of 11 PageID #: 7




      31.      When the United Federation of Teachers raised those concerns with the City, the

City replied that those with medical issues can stay on the payroll and use their sick days before

being placed on unpaid leave, and those with religious objections will be placed on unpaid leave

immediately, meaning that DOE workers with otherwise valid medical or religious exceptions will

be left without a source of income or health insurance.

      32.      As of filing, the Defendants have yet to unveil any medical or religious exceptions

to the vaccine mandate.

                                CLASS ACTION ALLEGATIONS

      33.      Plaintiff brings this class action pursuant to Rule 23 in her representative capacity

on behalf of herself and the Class of all others similarly situated as defined in this complaint.

      34.      This action meets the following prerequisites of Rule 23(a):

               a. Numerosity: The Class includes thousands of members. Due to the high

                   number of class members, joinder of all members is impracticable and, indeed,

                   virtually impossible.

               b. Ascertainable: The proposed Class is ascertainable. Every Plaintiff is either

                   employed directly or indirectly by the DOE and City.

               c. Commonality: A substantial pool of common questions of law and fact exists

                   among the Class, including but not limited to:

                    i. The actions taken by Defendants to advance the August 23 Order;

                   ii. Implementation of the August 23 Order;

                  iii. The irrationality and arbitrariness of particular provisions of the August 23

                       Order.

               d. Typicality: Plaintiff’s claims are typical of the claims of the Class. Plaintiffs


                                                  7
Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 8 of 11 PageID #: 8




             are all directly or indirectly employed by the DOE. The harm suffered by

             Plaintiff and the cause of such harm is representative of the respective Class.

             The claims or defenses of the Plaintiff and the Class arise from the save events

             and actions by Defendants and are based on the same legal theory.

         e. Adequacy: Plaintiff will fairly and adequately protect the interests of the Class.

             Plaintiff does not have any interests that conflict with the interests of the

             members of the Class. Plaintiff has engaged competent counsel who are

             experienced in complex litigation, including class action litigation.

         f. Superiority: A class action is superior to alternatives, if any, for the timely,

             fair, and efficient adjudication of the issues alleged herein. A class action will

             permit numerous similarly situated individuals to prosecute their common

             claims in a single forum simultaneously without duplication of evidence,

             expense, and resources. This action will result in uniformity of decisions and

             avoid risk of inconsistency and incompatible standards of conduct in the judicial

             system.

         g. Maintainability: This action is properly maintainable as a class action for the

             above-mentioned reasons and under Rule 23(b):

              i.   The individual amount of restitution involved is often so insubstantial that

                   the individual remedies are impracticable and individual litigation too

                   costly;

            ii.    Individual actions would create a risk of inconsistent results and

                   duplicative litigation;

            iii.   Defendants have acted or refused to act on grounds generally applicable


                                             8
  Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 9 of 11 PageID #: 9




                         to the Class, thereby rendering final injunctive relief or declaratory relief

                         appropriate for the Class as a whole; and

                   iv.   Individual actions would unnecessarily burden the courts and waste

                         judicial resources.

            h. Predominance: The questions of law or fact common to Class Members

               predominate over any questions affected only individual members, and a class

               action is superior to other available methods for fairly and efficiently adjudicating

               the controversy.

                                      CLAIM FOR RELIEF

                 Violation of the Due Process Clause of the U.S. Constitution

      35.      Plaintiff realleges and incorporates into this cause of action the allegations of the

of the Complaint set out above.

      36.      The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution

provides that no State can “deprive any person of life, liberty, or property, without due process of

law.” U.S. Const. amend. XIV.

      37.      The substantive component of the Due Process Clause “limits what the government

may do in both its legislative. . .and its executive capacities.” Cnty. of Sacramento v. Lewis, 523

U.S. 833, 846 (1988). Specifically, substantive due process protection prohibits the government

from taking action that “shocks the conscience” or “interferes with rights implicit in the concept

of ordered liberty.” United States v. Salerno, 481 U.S. 739, 746 (1987).

      38.      Where the challenged conduct is legislative in nature the Plaintiff must show both

(1) a valid property interest, [liberty] or fundamental right and (2) that the defendants infringed

that [liberty or] property interest in an arbitrary or irrational manner.” Harlen Assocs. v. Inc. Vill.

of Mineola, 273 F.3d 494, 503 (2d Cir. 2001).
                                                  9
 Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 10 of 11 PageID #: 10




      39.      Liberty “denotes not merely freedom from bodily restraint but also the right of the

individual to contract, to engage in any of the common occupations of life.” Board of Regents of

State Colleges v. Roth, 408 U.S. 564, 572 (1972).

      40.      The right to pursue a profession—particularly one as important to the public good

and as revered in civil society as teaching children in public schools—is a liberty interest for which

one enjoys substantive due process protection. Allgeyer v. Louisiana, 165 U.S. 578, 589 (1897)

(holding that “the ‘liberty’ mentioned in th[e] [Fourteenth Amendment] . . . is deemed to embrace

the right of the citizen . . . to earn his livelihood by any lawful calling”). See also Marino v. City

Univ. of N. Y, 18 F. Supp. 3d 320, 339 (E.D.N.Y. 2014) (noting that “a person's right to pursue the

profession of his choice is recognized as a constitutionally protected liberty interest”).

      41.      The August 23 Order shocks the conscience and interfere with Plaintiff’s and

members of the putative Class’s deeply rooted liberty interests, including the right to work as

teachers, their chosen profession.

      42.      If Defendants enforce the August 23 Order, Plaintiff and members of the putative

Class may lose their income, their seniority, and/or their health benefits. Termination of teachers

at the beginning of the school year, with mere weeks of warning, will result in Plaintiff and Class

members’ being irreparably harmed.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request judgment as follows:

       A.      Certifying the proposed Class pursuant to Rule 23;

       B.      Awarding Plaintiff and the Class damages from Defendants’ violation of their

       constitutional right to substantive due process;

       C.      Costs of suit herein;


                                                 10
Case 1:21-cv-05055-BMC Document 1 Filed 09/10/21 Page 11 of 11 PageID #: 11




      D.      Investigation costs;

      E.      Payment of reasonable attorneys’ fees;

      F.      Declaratory relief;

      G.      Injunctive relief;

      H.      Such other and further relief as the Court may deem just and proper.


                                   DEMAND FOR JURY TRIAL

      Plaintiffs respectfully demand a trial by jury for all issues so triable in this action.



Dated: New York, New York
       September 10, 2021

                                                  By: s/ Mark J. Fonte_______
                                                     Mark J. Fonte
                                                     Louis M. Gelormino
                                                     F&G Legal Group
                                                     2550 Victory Blvd.
                                                     Staten Island, New York 10314
                                                     Telephone:     (917) 968-1619
                                                     mfontelaw@yahoo.com
                                                     louiegels@hotmail.com
                                                     Attorneys for Plaintiff and the Class




                                                 11
